Citation Nr: 1622319	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  13-09 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for a left ankle disability status post arthroplasty, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

The Veteran served on active duty from August 1977 to January 1990.

This matter comes to the Board of Veterans' Appeal (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In March 2015, the Veteran and his wife testified at a hearing before a Veterans Law Judge who has since left the Board and the Veteran has not responded to the Board's April 2016 letter notifying him of this fact and offering him another hearing.  Thus, the Board will proceed with the adjudication of his appeal.

The Board has recharacterized the issue on appeal so as to reflect the fact that in April 2014 the Veteran had a left ankle arthroplasty.  Given this surgery, the Board also find that the current rating claim includes a claim for a temporary total rating under 38 C.F.R. § 4.30 (2015) based on the need for convalescence following the April 2014 surgery.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand for new VA examinations is required given the claims by the Veteran at his March 2015 personal hearing that his left ankle disability has worsened since his last VA examination in December 2012 and the record showing that he had surgery on that ankle in February 2014.  See 38 U.S.C.A. § 5103A (d) (West 2014); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

While the appeal is in remand status, the Veteran's updated private treatment records as well as any outstanding VA treatment records should also be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b).

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  After obtaining all need authorizations from the Veteran, associate with the claims file any outstanding private treatment records including his post-April 2013 treatment records from Seton Medical Center and Medical Park Orthopedic Clinic and his post-September 2013 treatment records from Mark Dalton, M.D..

2.  Associate with the claims file any outstanding VA treatment records.  

3.  Notify the Veteran that he may submit statements from himself and from other individuals who have first-hand knowledge of his current problems due to his left ankle disability to include all problems it causes with employment.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  Schedule the Veteran for an examination to determine the severity of his left ankle disability.  The claims folder should be made available to and reviewed by the examiner.  The examiner is to identify all pathology found to be present.  

5.  Then adjudicate the claim for an increased rating for a left ankle disability to include a claim for a temporary total rating under 38 C.F.R. § 4.30 based on the need for convalescence following the April 2014 left ankle surgery.  If any benefit sought on appeal remains denied, furnish the Veteran a supplemental statement of the case (SSOC) that gives him notice of, among other things, 38 C.F.R. § 4.30 as well as all the evidence added to the record since the April 2014 SSOC.  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 
that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

